Citation Nr: 1714182	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for residuals of a right knee injury (also claimed as arthritis).

3.  Entitlement to service connection for residuals of a left knee injury (also claimed as arthritis).

4.  Entitlement to service connection for residuals of a right elbow injury (also claimed as arthritis).

5.  Entitlement to service connection for residuals of a right wrist injury (also claimed as arthritis).

6.  Entitlement to service connection for residuals of a left forearm injury (also claims as arthritis).


REPRESENTATION

Veteran represented by:	Lisa Lee, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, recent documents including a waiver of additional evidence were sent to the Veteran's former address, and therefore any correspondences, including a new Supplemental Statement of the Case (SSOC), should be sent to his updated address on 11th street.  His address should be verified and updated accordingly, and any necessary documents should be re-mailed.  


Next, the prior June 2011 remand instructed the RO/Appeals Management Office (AMO) to obtain outstanding treatment records regarding his claimed orthopedic injuries.  Although at times the Veteran has posited that his orthopedic injury occurred at Camp Lejeune, electronic requests for these records did not yield any results.  VA verified with a phone call to Camp Lejeune that Camp Lejeune held none his records.  Later the Veteran called VA and stated that medical records related to his claim may be at the naval base in Okinawa.  The October 2011 brief from the Veteran's representative noted the Veteran's football injuries occurred in 1976, 1977, and "during football season" in 1978.  The Veteran's buddy statement from C.E. further confirms that he saw the Veteran's injuries while serving with him from 1976 to 1978 in Okinawa.  Records requests were made for records from the Naval Base Hospital Okinawa from January 1, 1976 to December 1, 1976; from January 1, 1977 to January 1, 1977; and from January 1, 1978 to December 1, 1978.  Given that record requests were not made for the whole time period, new record requests should be made for 1976 through 1978, from January 1 through December 31.  

Next, the October 2013 examiner opined that the Veteran's orthopedic injuries were less likely than not related to service, as there is nothing in his service records describing any knee injuries, and there is no evidence of a right elbow, right wrist, or left forearm injury during active duty.  While the service treatment records do not note any injuries, the Board notes that the Veteran is competent to give evidence about what he experienced, and experiencing injuries during football games is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, upon remand, a new examination should be afforded to the Veteran that properly takes into consideration his competent reports. 

Regarding the Veteran's left forearm claim, upon examination in October 2013 the VA examiner noted the Veteran did not have any current left forearm disability; however, there is a September 2008 imaging report noting an olecranon spur on the left elbow, and VA medical center (VAMC) records note the Veteran reported bilateral elbow pain at times.  Therefore, upon remand, the spur should be addressed as well as whether the Veteran had a left forearm disability at any point during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently).

Regarding malaria, the Veteran has stated that he still continues to have reoccurrences of malaria.  His representative stated in the August 2014 brief that the Veteran has described as episodes of chills and dizziness for 20 seconds with an intense headache for about 20 seconds, which will ease after an hour.  The Veteran further stated that at first these episodes occurred 2 to 3 times per week for several years after discharge, but they still occur 2 to 3 times per year.  The October 2013examiner noted that the Veteran did not have any current residuals of malaria; however the examiner did not discuss or address the Veteran's above claimed symptoms.  Therefore upon remand they should be addressed.  See McClain, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  Submit the Veteran's claimed dates of orthopedic injury to appropriate repository and obtain any outstanding service treatment records, specifically from Naval Base Hospital Okinawa, from 1976 through 1978 (January 1 through December 31).  If no further records are available a negative reply should be documented and the Veteran should be notified.

2.  After the above development is completed, schedule the Veteran for a VA orthopedic examination to determine the etiology of any right and left knee, right wrist and elbow, and left forearm disorders found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

Regarding the left forearm, the examiner should opine on whether there has been a left forearm disability at any point during the appeal period and specifically address the September 2008 imaging report noting an olecranon spur on the left elbow.

The examiner should indicate whether there is a 50 percent probability or greater that any right and left knee, right wrist and elbow, and left forearm disorder, including degenerative joint disease, is related to service, including playing football during service.  The rationale for all opinions must be provided.

The Board notes that the Veteran is competent to report that he sustained football injuries in service as they are subject to lay observation.

The Board also directs attention to:

The March 2011 buddy statement from someone who contends he served with the Veteran from 1976 to 1978 and saw a cast on both of the Veteran's legs; the Veteran's brother's statement that the Veteran sent him pictures in the 1970s showing him in a cast for his right elbow and both knees; and the buddy statement from the Veteran's niece noting that the Veteran sent her letters and pictures depicting broken bones while in service.  

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any malaria or malaria residuals found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

The examiner should opine on whether the Veteran has had malaria or residuals of malaria at any point during appeal period.  In rendering this opinion the examiner should specifically discuss the Veteran's competent statements that he suffers from as episodes of chills and dizziness for 20 seconds with an intense headache for about 20 seconds, two to three times per year, which he believes are continuing symptoms of his malaria in service.

If so, the examiner should indicate whether there is a 50 percent probability or greater that any malaria or residuals of malaria found to be present are related to service.  The rationale for all opinions must be provided.

4.  Re-adjudicate the issues of entitlement to service connection for bilateral knee, right elbow and wrist, and left forearm disorders (also claimed as arthritis), and malaria.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) sent to the Veteran's correct address.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




